Name: Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/20 Official Journal of the European Communities 24. 3. 87 COMMISSION REGULATION (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff city may not be able to obtain an import licence under Regulation (EEC) No 3877/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff ^), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3877/86 provides that, for the period 1 January 1987 to 30 June 1991 , a levy equal to 75 % of that calculated in accordance with Article 1 1 of Council Regulation (EEC) No 1418/76 (2), as last amended by Regulation (EEC) No 1449/86 f), is appli ­ cable to imports of an annual quantity equivalent to 10 000 tonnes of husked rice, of rice of the long-grain aromatic Basmati variety hereinafter referred to as Basmati rice ; whereas the reduction in levy is subject to the condition that the reduced levy must not be less than the difference between the free-at-frontier price for Basmati rice and the threshold price for long-grain rice ; Whereas morphological characteristics alone do not enable Basmati rice to be distinguished from other long ­ grain rice ; whereas a certificate of authenticity of the product should therefore be issued by competent authori ­ ties recognized by the Commission in the exporting countries ; Whereas, to enable the Commission to implement, where appropriate, Article 2 of Regulation (EEC) No 3877/86, provision should be made to require the Member States to notify to the Commission on a daily basis the quantities of Basmati rice in respect of which import licences have been applied for ; Whereas, since the quota of 10 000 tonnes of husked Basmati rice is for one calendar year, the quantity which may be imported from 1 January to 30 June 1991 should be limited to the equivalent of 5 000 tonnes of husked rice ; Whereas Basmati rice is harvested in regions situated in two countries ; whereas import licences giving entitlement to the reduction in the levy may be issued for a maximum annual quantity of 10 000 tonnes only ; whereas as a result some operators possessing certificates of authenti ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The arrangements provided for in Regulation (EEC) No 3877/86 shall apply to Basmati rice falling within subheading ex 10.06 B I or II of the Common Customs Tariff placed in free circulation providing that it is covered by import licences issued subject to the presenta ­ tion of a certificate of authenticity issued by the com ­ petent authorities recognized by the Commission in the exporting country and listed in Annex I hereto. 2. The total quantity specified in Article 2 of Regula ­ tion (EEC) No 3877/86 shall be allocated at a rate of not more than 2 500 tonnes of husked-rice equivalent per quarter. Any quantity which is not allocated during one quarter may be added to that for the following quarter. ( Article 2 1 . An original and three copies of different colours of the certificate of authenticity shall be drawn up using a form, a model of which appears in Annex II hereto. The size of the form shall be approximately 210 mm x 297 mm. The original shall be drawn up on white paper so that any mechanical or chemical forgery can be detected. 2. The forms shall be printed and completed in English. 3 . The original and the copies thereof shall be completed either using a typewriter or by hand. In the latter case, they must be completed in ink using block capitals . 4. Each certificate of authenticity shall bear a serial number in the right hand uppermost box. The copies shall bear the same numbers as the original . 5. The issuing body shall keep two copies and shall hand over the original and one copy to the applicant. Article 3 1 . The certificate of authenticity shall be valid for 90 days from its date of issue . (&gt;) OJ No L 361 , 20. 12. 1986, p. 1 . (2) OJ No L 166, 25. 6. 1976, p. 1 . (3) OJ No L 133, 21 . 5 . 1986, p. 1 . 24. 3 . 87 Official Journal of the European Communities No L 80/21 to the customs authorities when the product to which it relates is released for free circulation . Where the quantity for which the import licence is issued is less than that applied for, the security required under Article 4 ( 1 ) shall be reduced accordingly. 3 . The import licence shall include : (a) in box 1 2, one of the following :  ExacciÃ ³n reguladora reducida Basmati, certificado de autenticidad n ° . . ., emitido por . . .  Reduceret afgift Basmati , Ã ¦gthedscertifikat nr. . . ., udstedt af . . . Is shall be valid only if the boxes have been properly completed and if it has been stamped in accordance with the instructions printed on it. Article 4 1 . The application for an import licence for Basmati rice shall be submitted to the competent authorities of the Member States. Notwithstanding Article 12 ( 1 ) (a) and (b) of Council Regulation (EEC) No 2042/75 (! ) the security shall be equal to 25 % of the levy which, on the day the applica ­ tion is submitted, would normally be applicable in the case of the product concerned. 2. Applications for import licences shall be valid only if lodged on the first five working days of January, April , July and October. No individual applicant may, on his own behalf, submit an application in respect of more than 1 000 tonnes of husked-rice equivalent per quarter. The rates used for converting the quantities concerned into husked-rice equivalent shall be those specified in Article 1 of Commission Regulation No 467/67/EEC (2). 3 . By may of derogation from Article 8 (4) of Commis ­ sion Regulation (EEC) No 3183/80 (3), the quantity released for free circulation may exceed that indicated in boxes 10 and 11 of the import licence. The figure zero shall be entered to that effect in box 22 of the licence.  ErmÃ ¤Ã igte AbschÃ ¶pfung Basmati, Echtheitszeugnis Nr ausgestellt von . . .  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Basmati, ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ³Ã ½Ã ·Ã Ã ¹Ã Ã Ã ·Ã Ã ±Ã  Ã ±Ã Ã ¹Ã ¸. . . Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã ±ÃÃ  . . .  Reduced levy Basmati, licence proving authenticity No . . . issued by . . .  PrÃ ©lÃ ¨vement rÃ ©duit Basmati, certificat d authenti ­ citÃ © n0 . . . Ã ©mis par . . .  Prelievo ridotto Basmati, certificado di autenticitÃ n . . . . emesso da . . .  Verlaagde heffing Basmati , echtheidscertificaat nr afgegeven door . . .  Direito nivelador reduzido Basmati, certificado de autenticidade n? . . . emitido por ... ; Article 5 1 . Not later than the 13th day after the expiry of the time-limit for submitting applications for licences the Commission shall notify the Member States by telex :  that licences may be issued in respect of all the quan ­ tities applied for and notified to it pursuant to Article 7(a); or  of the standard percentage reduction which must be applied to the quantities applied for and notified to it ; or  that the conditions laid down in Article 1 of Council Regulation (EEC) No 3877/86 for entitlement to a reduced levy have not been met. 2. Licences shall be issued, for the quantities applicable under paragraph 1 , provided that the applicant submits the original and a copy of the certificate of authenticity specifying a quantity, equal to that applicable under the said paragraph 1 . The original of the certificate of authen ­ ticity shall be kept by the body issuing the import licence, which shall certify that the copy corresponds to the original . The party concerned must present the copy (b) in box 14, the State, country or territory in which the product originates. The product must be imported from the country of origin stated on the licence . 4. The date of expiry of import licences may not be later than 31 December of the year of issue . 5 . Notwithstanding Article 9 of Regulation (EEC) No 3183/80 the rights arising from the import licence shall not be transferable . However, where the quantity for which the licence is issued does not exceed 20 tonnes, the licence may be cancelled, and the security concerned released, if the party concerned submits a request to that effect to the agency which issued the licence . Where a licence is cancelled the competent agency of the Member State concerned must, within two days of the said cancellation, communicate the quantity concerned. Article 6 1 . Up to 3 450 tonnes of rice falling within subheading 10.06 B II a) or b) of the Common Customs Tariff may be placed in free circulation ; the remaining quantities must consist of rice falling within subheading 10.06 B I a) or b). 2 . The maximum quantitities which may be place in free circulation under this Regulation for the period 1 January to 30 June 1991 may not exceed the equivalent of 5 000 tonnes of husked rice . O OJ No L 213, 11 . 8 . 1975, p . 5 . 0 OJ No L 204, 24. 8 . 1967, p . 1 . (}) OJ No L 338 , 13 . 12. 1980, p . 1 . No L 80/22 Official Journal of the European Communities 24. 3 . 87 Article 7 The Member States shall forward to the Commission, by telex, the following information : (a) not later than the second working day following the expiry of the period during which applications may be submitted, the quantities of rice, in respect of each CCT subheading concerned, for which applications for import licences have been submitted pursuant to Article 1 of Regulation (EEC) No 3877/86, and the name and address of the applicants ; (b) not later than two working days following their issue, the quantities of rice, in respect of each CCT sub ­ heading concerned, for which import licences have been issued, stating the date and the exporting country ; (c) on the last working day of the month following that in which the rice was placed in free circulation, the quantities of Basmati rice, by CCT subheading and by country of origin, which have been placed in free circulation . Similarly, the Commission must be notified accordingly if no application has been submitted, no licence issued or no quantity imported during the period concerned! Article 8 Pursuant to Regulation (EEC) No 3877/86, the Commis ­ sion shall fix, on a weekly basis, the levies to be applied to imports of Basmati rice falling within subheading 10.06 B I or II . Article 9 This Regulation shall enter into force on the third day following its publications in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Competent authorities for issuing the certificates of authenticity referred to in Article 1 India :  Export Inspection Council (Ministry of Commerce, Government of India)  Directorate of Marketing and Inspection (Ministry of Agriculture and Rural Development) Pakistan : Rice Export Corporation of Pakistan Ltd, Karachi . ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II 1 Exporter (Name and full address) CERTIFICATE OF AUTHENTICITY BASMATI RICE for export to the European Community No ORIGINAL 2 Consignee (Name and full address) issued by (Name and full address of issuing body) 3 Region or place of cultivation 4 FOB value in US dollars 5 Number and date of invoice 6 Marks and numbers  Number and kind ot packages  Description or goods 7 Gross weight ( kg ) 8 Net weight ( kg ) 9 DECLARATION BY THE EXPORTER The undersigned declares that the information shown above is . correct . Place and date : Signature : 10 CERTIFICATION BY THE ISSUING BODY It is hereby certified that the rice described above is BASMATI RICE and that the information shown in this certificate is correct . Place and date : Signature : Stamp : 11 CERTIFICATION BY COMPETENT CUSTOMS OFFICE OF COUNTRY OF EXPORT Customs formalities for export to the European Economic Community of the rice described above have been completed . Type , number and date of export document : Name and country of customs office : Signature : Stamp : 19 FOR COMPETENT AUTHORITIES IN THE COMMUNITY